



EXHIBIT 10.25




stanleyimage.jpg [stanleyimage.jpg]


James M. Loree
President & Chief Executive Officer
Stanley Black & Decker
1000 Stanley Drive, New Britain, CT 06053
T (860) 827-3837





June 7, 2017


Janet Link
5507 Stanford Avenue
Dallas, TX 75209


Dear Janet,
I am pleased to offer you the position of Senior Vice President, General Counsel
and Secretary at Stanley Black & Decker, Inc., subject, as we have discussed, to
your formal election to this position by the Company’s Board of Directors at its
July 20, 2017 meeting. We anticipate you will be designated as an Executive
Officer, subject to board approval. This is a full time, salaried exempt
position, based in New Britain, CT reporting directly to me. Your base salary
will be $520,000, paid monthly.
TARGETED START DATE: Your anticipated start date will be at a mutually agreed
date in July, 2017. The finalization of your start date will be determined once
the contingencies in this offer have been satisfactorily met.
SIGN-ON BONUS: On joining the Company, you will receive a one-time sign-on bonus
of $350,000, subject to applicable taxes and withholdings. If within two years
of the date you commence work for Stanley Black & Decker you voluntarily
terminate your employment, or your employment is terminated by the Company for
violation of Company rules, or misconduct, you shall repay to the Company the
full gross amount of this signing bonus at the time of such termination.


ANNUAL BONUS INCENTIVE: You will participate in the Corporate Management
Incentive Compensation Program (MICP) Level 1A per the terms and conditions of
the plan. Your target bonus is 75% of your base salary with a 150% maximum of
your base salary, payable in the spring following each MICP plan year. For 2017,
we will guarantee a full year payout of the bonus at target or such higher
amount as may be earned based on performance in relation to plan metrics. MICP
participants are required to sign and return a restrictive covenant agreement,
which is attached to this offer letter.


LONG-TERM INCENTIVES:

As part of your annual compensation package, you will be eligible to participate
in the Annual Equity Award Program and Long-Term Performance Award Program
(LTPAP).


Annual Equity Grant: Equity grants are typically made in December of each year.
For your 2017 December grant, your target will be approximately $735,000 of fair
value at the grant date, expected to be comprised of a mix of Stock Options and
Restricted Stock Units (RSUs). Specific grant levels are subject to annual
review by the Board of Directors. These grants will typically vest in 25%
increments over four years.


Long-Term Performance Award: LTPAP grants are typically made in February of each
year. This Program is intended to provide financial rewards for specified
full-time members of the Stanley Black & Decker executive team, provided
specific corporate goals are achieved during the Program’s three-year
measurement period. For your 2018 February grant, your target will be 100% of
your base salary with a 200% maximum of your base salary, payable in shares
after the completion of the three-year performance period to the extent the
performance goals are achieved.


One-Time Equity Incentives: You will also receive a one-time RSU grant with a
fair value of approximately $2,000,000 within 90 days of your start date; this
grant will vest in 25% increments over four years.


1



--------------------------------------------------------------------------------






RELOCATION: You will be eligible for the Stanley Homeowner Guaranteed Buyout
Relocation package as described in the enclosed materials.  As part of this
program, you will receive a moving allowance of $5,000 to defray incidental
moving expenses once you have moved.  To be eligible for any relocation benefit
you must first sign the Relocation Expense Agreement, which can be found on the
last page of the enclosed Relocation Policy.  No relocation benefit will be
provided until the Company has received your signed Relocation Expense
Agreement. If within two years of the date you commence work for Stanley Black &
Decker you voluntarily terminate your employment, or your employment is
terminated by the Company for violation of Company rules, or misconduct, you
shall repay to the Company the full gross amount of relocation benefits at the
time of such termination.


BENEFITS: You are eligible for 4 weeks of Paid Time Off (PTO). PTO is subject to
the terms of the corporate policy. You will be eligible to enroll for medical,
dental, vision, flexible spending accounts, group legal, disability and life
insurance coverage effective on the first of the month following your date of
hire. A benefits guide is enclosed with this offer letter.


The Stanley Black & Decker Retirement Account Plan will become effective on the
first of the month following your date of hire. The plan provides a competitive
retirement benefit and has two components. The Retirement Account Plan offers a
401K savings vehicle for you to save on a pre-tax basis with a Company match of
50% on employee pre-tax contributions up to 7% of your pay and a competitive
investment fund line-up. In addition, the Retirement Account Plan provides a
Core allocation to an account for you regardless of your own contributions.
Stanley Black & Decker will make a Core allocation to your account of 2%, 4% or
6% of your pay based on your age (2% to age 39, 4% ages 40-54, and 6% age 55 and
above).


Through the Company’s Employee Stock Purchase Program (ESPP), you may be
eligible to purchase Company stock up to 15% of your base pay annually (capped
at $21,250), at a minimum of 15% below the market price. Additional benefit
details will be provided to you on your first day of employment.


PERQUISITES: You will be eligible for the following perquisites as described in
the enclosed Executive Compensation Booklet.


Stanley Black & Decker (SBD) Home Security System: You are eligible for an SBD
home security system with a reimbursement value (installation and equipment) up
to $30,000, which will include monthly monitoring, preventative maintenance and
repair costs.


SBD Company Products: You are eligible to receive up to $5,000 per year in SBD
Company products (at standard cost).

Executive Life Insurance Program: Death benefit of 3X base salary and retirement
cash funding if at the time of termination, you have 10 years of service and are
age 55 or older.


Executive Long-Term Disability Insurance: Monthly LTD Benefit for qualifying
disabilities equal to up to 60% of Monthly Earnings (a maximum of $35,000
monthly)


Executive Physical Program: An annual comprehensive medical examination and
appropriate screening with an annual allowance up to $5,000.


Executive Financial and Estate Planning Program: Financial planning services
with a professional of your choice with an annual allowance up to $15,000.


As an Executive Officer, you will be subject to the attached Stock Ownership
Guidelines. The ownership target of Company stock is three times your base
salary.


Shortly after you join the Company, subject to board approval, we expect to
execute a Change in Control agreement that will provide you with a 2.5x total
cash benefit (base salary + average 3-year bonus) upon a double trigger event
(i.e., Change in Control and termination).


Please be aware that your employment at Stanley Black & Decker will be strictly
on an “at-will” basis and as such is terminable by either the Company or you at
any time and for any reason. Stanley Black & Decker does not recognize any
contract of employment in the U.S. unless it is reduced to writing and signed by
an Officer of Stanley Black &


2



--------------------------------------------------------------------------------




Decker. Specific terms and conditions of the various benefits are governed by
program documents and policies, which are subject to periodic update.


Commencing employment is contingent upon successful:


1.
Submission of completed Pre-Employment forms, including the Invention and
Confidentiality Agreement;

2.
Pre-employment drug screen;

3.
Background check;

4.
Evidence of your authorization to legally work in the U.S. in accordance with
Immigration and Naturalization Act (Form I-9);

5.
Return of the signed MICP Restrictive Covenant Agreement

6.
Return of the signed Made in the USA Acknowledgment Agreement



You have already submitted the pre-employment screening documents which are in
process.


We are delighted that you will be joining Stanley Black & Decker! There’s a lot
of exciting work to be done and we know that you’ll make a great contribution to
our success. If you have any questions, please do not hesitate to call me at
(860) 827-3837, or Joe Voelker at (860) 827-3871.




Sincerely,








/s/ James M. Loree
James M. Loree
President & Chief Executive Officer




I, _______________________________________ hereby accept the offer of employment
as presented above on this
(print name)
____________ day of ___________ 2017. I understand that this letter sets forth
the entire agreement between myself and Stanley Black & Decker, Inc. regarding
my offer of employment, including the sections pertaining to the Sign-On Bonus
and Relocation payments which state I shall repay the Company the full gross
amount of such payments if, within two years of the date I commence work for
Stanley Black & Decker, I voluntarily terminate my employment, or my employment
is terminated by the Company for violation of Company rules, or misconduct, and
fully supersedes any other agreements, understandings, or promises from any
representative of the Company.


Signature: _/s/ Janet M. Link_______________________________________




Enclosures:


Benefits Guide


3



--------------------------------------------------------------------------------




Restrictive Covenant;\
Made in the USA Acknowledgment Form
Executive Compensation Booklet
Relocation Policy
Stock Ownership Guidelines


4

